FILED
                               NOT FOR PUBLICATION                          SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RODOLFO RUIZ-MONTES DE OCA,                      No. 10-72832

               Petitioner,                       Agency No. A097-351-699

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012**

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Rodolfo Ruiz-Montes De Oca, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      Ruiz-Montes De Oca fails to raise, and therefore has waived, any challenge

to the BIA’s determination that reopening in response to his third motion to reopen

is not warranted under Delgado-Ortiz v. Holder, 600 F.3d 1148 (9th Cir. 2010).

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues that

are not specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review the BIA’s March 16, 2007, order dismissing

Ruiz-Montes De Oca’s direct appeal of the immigration judge’s decision because

this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d
1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     10-72832